Citation Nr: 1723300	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-34 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for larynx cancer, including due to chemical exposure/environmental hazards.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to September 2000 and from January 2004 to April 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the Veteran's claims has been transferred to the Columbia, South Carolina RO.  

The Veteran testified at a Board hearing in August 2012; a transcript of the hearing has been associated with the record.

In June 2014 the Board remanded the matter for additional development, and remanded it again in June 2016 for the same. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims his larynx cancer is due to exposure to numerous chemicals/environmental hazards during his service in Afghanistan.  He claims to have been exposed to such chemicals/environmental hazards as "MEK," "P-D-680," diesel fuel, and burn pits.  In addition, one of the Veteran's tasks in service was to climb inside and clean the fuel cells attached to a helicopter; this was done periodically and exposed him to chemicals.  Personnel records show the Veteran's military occupational specialty was medium helicopter repairer.  He was deployed to Afghanistan in 2004-2005 and received two Air Medals with Combat Distinguishing Device "V".  The Board has found the Veteran's statements to be credible. 


In May 2010, the Veteran was afforded a VA examination, which was found to be inadequate, because it failed to provide an adequate rationale for the opinion and failed to consider the Veteran's Gulf War service.  The examiner further failed to discuss and provide an adequate rationale for whether his larynx cancer is causally related to such service or to any other incident therefrom, to include exposure to chemicals/environmental hazards.  The Board therefore ordered a new VA examination, finding that an adequate medical opinion was necessary in order to proceed with adjudication of the claim. 

The Board also indicated that the medical treatment notes of record contained evidence that there were missing VA records, and ordered that the RO/AOJ obtain said records.  Upon review of the claims file, the missing records have been associated. 

In June 2017, the Veteran's representative submitted a brief indicating that the Veteran was never notified to report to any examination.  

A review of the record does not reflect that there is documentary proof that the Veteran received notice to report for a VA nexus examination.  While it is indicated by a computer screenshot that an examination was scheduled, there is no indication of notice to the Veteran.  In light of the apparent contention that he was never so notified, and the absence of evidence contradicting this, the Veteran should be rescheduled for a VA examination for an opinion as to whether his claimed larynx cancer is related to military service, to include due to chemical exposure/environmental hazards.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim. 

Based on his response, after obtaining any necessary authorizations from the Veteran, attempt to procure copies of all such records from the identified sources. When requesting records not in the custody of a Federal department or agency, such as private treatment records, the appropriate authority must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence should be documented in the claims files.  If, after making reasonable efforts, such records cannot be obtained, notify the Veteran and (a) identify the specific records which cannot be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative should then be given an opportunity to respond.

2. After the above development is completed, the AOJ should schedule the Veteran for an examination to determine the etiology of his larynx cancer, and duly notify the Veteran to coordinate the scheduling of his examination. The Veteran's record should be provided to the examiner for review in conjunction with the examination.

After examination and review of the record, the examiner should opine as to whether it is at least as likely as not that the Veteran's larynx cancer had its onset during active service. If not, the examiner should also provide an opinion, with supporting explanation, as to whether the larynx cancer is causally related to active service or any incident therein, including any exposure to chemicals/environmental hazards during the Gulf War.

3. After completing the above actions, and any other development as may be indicated, the AOJ should readjudicate the claim. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




